Dissenting Opinion by
Judge Crumlish, Jr.:
I respectfully, but emphatically, dissent.
Principles of fairness and equity demand that Mary Demetriou be given the opportunity to litigate her claim against the Commonwealth for damages which she sustained as a result of its allegedly negligent acts.
The majority, through application of the doctrine of res judicata, has concluded that Mary Demetriou is barred from further action against this state. The effect is to treat inequitably two plaintiffs similarly situated. As Judge DiSalle pointed out in his dissent in Brungard v. Hartman, 46 Pa. Commonwealth Ct. 10, 405 A. 2d 1089 (1979), as a result of the Supreme Court’s action in Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 388 A.2d 709 (1979), Jim Mayle will be given the opportunity to proceed on the merits against the Commonwealth. Why should not Mary Demetriou be given the same opportunity? The facts of the two cases are strikingly similar.
*486In each instance we have a plaintiff injured because of allegedly dangerous road conditions, seeking relief in tbe courts against tbe perpetrator of that barm, tbe state, and denied tbe opportunity to litigate that claim because of tbe doctrine of sovereign immunity, later declared invalid. In tbe first instance, however, we would recognize tbe right to seek relief, while in tbe second, we would deny tbe existence of such right.
Moreover, tbe inequities become even more compelling when one examines tbe facts peculiar to this case. Mary Demetriou filed her initial complaint at tbe beginning of tbe applicable statute of limitations while tbe doctrine of sovereign immunity was still in effect. However, before tbe statute of limitations bad run, tbe doctrine was abrogated and Act No. 152 enacted. Therefore, bad she delayed filing her complaint for only a few months, her cause of action against tbe Commonwealth would not now be barred.
There are some who would argue that suits such as this must be barred because, if nothing else, tbe plaintiff has failed to preserve her right by following tbe prescribed Rules of Civil Procedure which required that she appeal from tbe original Common Pleas order dismissing her claim against tbe state rather than file a new action with this Court. They overlook that tbe major concern of tbe law and tbe courts is tbe fair and impartial administration of justice. Procedural rules are promulgated solely as a means for effectuating these ends. As any law, rules must be tempered by tbe circumstances which give rise to their pronouncement and to tbe extent that their application in a particular instance subverts their underlying principles, they must give way.
Accordingly, I would give Mary Demetriou her day in Court.
Application for reargument filed and denied.